       Case 3:20-cv-08015-MTL Document 17 Filed 07/02/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Cynthia C Smith,                                  No. CV-20-08015-PCT-MTL
10                  Plaintiff,                         ORDER
11   v.
12   Northern Arizona Veterans Affairs
     Healthcare System,
13
                    Defendant.
14
15          Before the Court is Plaintiff’s Motion for Time Exten[s]ion to Serve Process (Doc.
16   16), in which Plaintiff Cynthia C. Smith requests an unspecified time extension to

17   effectuate proper service of process on Defendant Northern Arizona Veterans Affairs
18   Healthcare System (“Northern Arizona VA”).

19          Plaintiff, pro se, filed this case on January 15, 2020. On April 16, 2020, the Court

20   ordered Plaintiff to show cause for her failure to serve Defendants Robert Wilkie, the
21   Department of Veterans Affairs, and the Northern Arizona VA. (Doc. 10.) The Court
22   specifically ordered Plaintiff to show cause why Defendant Northern Arizona VA should

23   not be dismissed for failure to complete the service required by Fed. R. Civ. P. 4(i). (Id.)

24   Plaintiff’s response (Doc. 12) did not address Defendants Robert Wilkie and the

25   Department of Veterans Affairs; the Court accordingly dismissed them without prejudice.

26   (Doc. 15.) The Court also ordered Plaintiff to file a motion to extend the time for service
27   on Defendant Northern Arizona VA within 14 days. The pending motion resulted.
28          Rule 4(m) of the Federal Rules of Civil Procedure requires a plaintiff to serve a
       Case 3:20-cv-08015-MTL Document 17 Filed 07/02/20 Page 2 of 3



 1   defendant within 90 days of filing a complaint. Further, Rule 4(i) describes specific
 2   requirements for serving the United States and its agencies, corporations, officers, or
 3   employees. If a defendant is not timely served, the court “must dismiss the action without
 4   prejudice against that defendant or order that service be made within a specified time.”
 5   Fed. R. Civ. P. 4(m). If the plaintiff shows good cause, “the court must extend the time for
 6   service for an appropriate period.” Id.
 7          The first issue is whether Plaintiff showed “good cause” for the improper service.
 8   As noted, if a plaintiff shows good cause, the court “must” extend the time for service. Fed.
 9   R. Civ. P. 4(m). In the Ninth Circuit, at “a minimum, ‘good cause’ means excusable
10   neglect.” Boudette v. Barnette, 923 F.2d 754, 756 (9th Cir. 1991) (citing Hart v. United
11   States, 817 F.2d 78, 80–81 (9th Cir. 1987)). Plaintiff’s motion states only:
12                         Your honor, today I humbly request a time extension to
13                  serve the U.S. Attorney Office, in the District of Arizona.
                    Agency’s attorney Alfred Steinmetz, usually served as
14                  agency’s counsel (see Exhibit 1), I realize now, it has to be sent
15                  to the U.S. Attorney [sic] Office.

16
     (Doc. 16 at 1.) This does not provide good cause. As the Supreme Court has noted,
17
     “inadvertence, ignorance of the rules, or mistakes construing the rules do not usually
18
     constitute ‘excusable’ neglect[.]” Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd. P’ship,
19
     507 U.S. 380, 392 (1993). The Court is therefore not required to extend the time for service.
20
            Absent a showing of good cause, a district court has “broad” discretion to either
21
     dismiss the case without prejudice or to permit an extension of time. Hearst v. West, 31 F.
22
     App’x 366, 369 (9th Cir. 2002). The Ninth Circuit has declined to “articulate a specific test
23
     that a court must apply in exercising its discretion under Rule 4(m),” noting “that, under
24
     the terms of the rule, the court’s discretion is broad.” Gill v. Waikiki Lanai, Inc., 2011 WL
25
     3648772, at *7 (D. Hawai’i Aug.18, 2011) (quoting In re Sheehan, 253 F.3d 507, 513 (9th
26
     Cir. 2001)).
27
            Plaintiff, as a pro se litigant, must comply with the Federal Rules of Civil Procedure
28
     and all Court orders. See Jacobsen v. Filler, 790 F.2d 1362, 1364–65 (9th Cir. 1986).


                                                  -2-
         Case 3:20-cv-08015-MTL Document 17 Filed 07/02/20 Page 3 of 3



 1   Nonetheless, Courts have “a duty to ensure that pro se litigants do not lose their right to a
 2   hearing on the merits of their claim due to ignorance of technical procedural requirements.”
 3   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988); see also Borzeka v.
 4   Heckler, 739 F.2d 444, 447 n. 2 (9th Cir. 1984) (defective service of complaint by pro se
 5   litigant does not warrant dismissal). The Court also notes that, although Plaintiff’s motion
 6   does not provide much detail, it appears that Plaintiff has attempted to determine the proper
 7   manner in which to serve Defendant Northern Arizona VA.1 In light of these factors, the
 8   Court will exercise its discretion and provide Plaintiff with one final opportunity to
 9   effectuate proper service.
10           In so ruling, the Court emphasizes that it has now provided Plaintiff with multiple
11   opportunities to serve Defendant Northern Arizona VA. This case has also been pending
12   for nearly six months. The Court will not grant any additional extensions. The Court further
13   advises that it fully expects Plaintiff to familiarize herself and comply with all applicable
14   rules and law, including but not limited to the Federal Rules of Civil Procedure, the Federal
15   Rules of Evidence, and the Local Rules of Civil Procedure, for the duration of this case.
16   Accordingly,
17           IT IS ORDERED granting Plaintiff’s Motion for Time Exten[s]ion to Serve
18   Process (Doc. 16).
19           IT IS FURTHER ORDERED that Plaintiff effectuate proper service on Defendant
20   Northern Arizona Veterans Affairs Healthcare System within 21 days of the date of this
21   order. Failure to do so will result in dismissal of the case without prejudice.
22           Dated this 2nd day of July, 2020.
23
24
25
26   1
       A litigant “who proceeds pro se with full knowledge and understanding of the risks does
     so with no greater rights than a litigant represented by a lawyer, and the trial court is under
27   no obligation to ... assist and guide the pro se layman[.]” Jacobsen, 790 F.2d at 1365 n. 5
     (citation omitted). The Court does not intend to assist Plaintiff or to indicate whether her
28   description of the anticipated method of service will be proper under the Federal Rules of
     Civil Procedure.

                                                  -3-
